This is an appeal by the State Insurance Fund as insurance carrier from an award of the Workmen’s Compensation Board for disability compensation to claimant. Claimant was employed as an assistant pressman by the employer, which conducted its business at 45 Rose Street, New York City. He sustained accidental injuries while attending the New York School for Printing, located at 461 Eighth Avenue, New York City. The board found that claimant sustained his injuries in the course of his employment upon the basis of a printing union requirement that apprentices should attend the printing school during a stipulated period each week. Appellant contends that claimant’s injuries did not arise out of and in the course of his employment and that the activities of claimant at the time of the accident were not covered by the policy of insurance. On October 4, 1948, claimant was working on a printing press at the school. He slipped and fell, striking his back against the side of the press, and sustained the injuries in question. The employer and labor union, of which the claimant was a member, entered into a contract whereby an apprentice could be hired. The apprentice was required to attend a school for printing pressmen. The employer and the claimant each paid $25 a year which was used to buy supplies for the school. As part of the contract, claimant attended the school one afternoon each week during working hours for which he was paid his wages. Prior to the accident the appellant issued an indorsement to its policy covering the location of the employer’s operation on Rose Street and elsewhere in New York City. The policy covered several classifications, including that of printing. The board found that claimant’s injuries arose out of and in the course of his employment and that the policy of insurance was in full force and effect and covered the employer’s operation at the place where claimant was injured. Award unanimously affirmed, with costs to the *818Workmen’s Compensation Board. Present ■ — • Foster, P. J., Heifernan, Deyo, Bergan and Coon, JJ.